DETAILED ACTION
Claims 1-35 are pending in the instant application. 
Applicant’s election of group (I), claims 1-19, 26-27, 30-32, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein R2 is 
    PNG
    media_image1.png
    64
    123
    media_image1.png
    Greyscale
 in the reply filed on 03/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19, 26-27, 30-32, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein R2 is 
    PNG
    media_image1.png
    64
    123
    media_image1.png
    Greyscale
 in the reply filed are examined. Claims 20-25, 28-29, 33-35 and the remaining subject matter of claims 1-19, 26-27, 30-32 are withdrawn per 37 CFR 1.142(b). 
After the initial search for group (I), Examiner found out that group (I), claims 1-19, 26-27, 30-32, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein R2 is 
    PNG
    media_image1.png
    64
    123
    media_image1.png
    Greyscale
  is allowable.

2.				Closest Art
The closest art is US 8987473, which includes the exemplified compound:

    PNG
    media_image2.png
    291
    754
    media_image2.png
    Greyscale

, which has different structure than the instant claims. Therefore, the claims are free of prior art. 	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/ 
03/18/2022